NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 31, 2018* 
                               Decided December 28, 2018 
                                              
                                         Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge  
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
 
No. 18‐2355 
 
CHRISTOPHER W. FILLMORE,                         Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
                                                  
      v.                                         No. 1:15‐cv‐1878‐WTL‐MJD 
                                                  
INDIANA BELL TELEPHONE                           William T. Lawrence, 
COMPANY, INCORPORATED and                        Judge. 
AT&T, 
      Defendants‐Appellees. 
                                        O R D E R 

       Christopher Fillmore filed two lawsuits (one in 2015 and one in 2016) based on 
the same factual allegations that his former employer fired him in retaliation for 
complaining about race discrimination, among other things. He voluntarily dismissed 
his 2015 suit to further investigate his claims, brought and lost a second suit (the 2016 
                                                 
* We have agreed to decide this case without oral argument because the brief and record 

adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).  
No. 18‐2355                                                                         Page 2 
 
case) based on the same facts, and then sought to reinstate the 2015 case under Federal 
Rule of Civil Procedure 60(b). This appeal concerns the district court’s denial of 
Fillmore’s motion to reopen the 2015 case and Fillmore’s later motion for 
reconsideration. Because the court did not abuse its discretion in deciding that 
Fillmore’s pro se status did not excuse him from the consequences of voluntarily 
dismissing his 2015 lawsuit, we affirm the judgment. 

        Indiana Bell fired Fillmore after employing him for about seven years as an 
installation and repair technician. In November 2015, Fillmore sued Indiana Bell and 
AT&T, alleging that his immediate supervisor discriminated against him because of his 
race and his second‐line manager retaliated against him when he reported the 
discrimination. But Fillmore quickly moved to dismiss his case because an EEOC 
investigator told him that the agency was still investigating his complaint. Fillmore told 
the court that he wanted to gather additional information and refile with a “more 
concerted argument.” The court dismissed the case without prejudice and entered 
judgment. 

       Soon after, Fillmore filed a second, more comprehensive, complaint against only 
Indiana Bell—the 2016 case. He alleged that his supervisor discriminated against him 
because of his race and that both his supervisor and second‐line manager retaliated 
against him after Fillmore filed grievances. The district court entered summary 
judgment for Indiana Bell. The judge ruled that Fillmore’s Title VII claims were 
untimely and that his claims under 42 U.S.C. § 1981 also failed because he did not 
submit sufficient evidence to prove his claims. We later affirmed that judgment in 
Fillmore v. Indiana Bell Telephone Co., 729 F. App’x 471, 472 (7th Cir. 2018). 

       Five days after summary judgment was entered in the 2016 case, Fillmore moved 
under Federal Rule of Civil Procedure 60(b) to reinstate his 2015 suit. He asserted that 
his EEOC charge was not being investigated as he thought it was and that his layperson 
status caused him to make a “mistake” or other “excusable neglect” within the meaning 
of Rule 60(b)(1) when he dismissed his case. His pro se status, Fillmore explained, 
meant that he did not realize the consequence of his voluntary dismissal: that his 
Title VII claims would be untimely if brought in a new suit. Fillmore alternatively urged 
the court to consider this unfortunate result to be “any … reason that justifies relief” 
under Rule 60(b)(6). The district court denied his motion, ruling that Fillmore’s decision 
to voluntarily dismiss his case was strategic rather than a mistake and that Fillmore’s 
pro se status did not excuse him from the consequences of that decision. Fillmore 
moved for reconsideration, arguing that “he is as lay as any man gets” and was not 
No. 18‐2355                                                                    Page 3 
 
versed enough in the law to make strategic decisions—instead he made a “technical 
error.”  

       Before the court ruled on Fillmore’s motion to reconsider, Fillmore filed a notice 
of appeal from the denial of his Rule 60(b) motion. In his notice, Fillmore stated that if 
his motion for reconsideration were to be denied, he wished to preemptively contest 
that decision on appeal as well. The district court then treated his motion to reconsider 
as one to alter or amend the judgment under Federal Rule of Civil Procedure 59(e) and 
denied it because Fillmore did not point to any manifest error of law or fact or to any 
newly discovered evidence. Fillmore did not file a second notice of appeal contesting 
this ruling, nor did he amend his earlier‐filed notice of appeal to include it.  

       Fillmore primarily argues on appeal that the district court should have granted 
him relief under Federal Rule of Civil Procedure 60(b)(5), though he did not cite that 
part of the rule in his motion. He insists that his decision to dismiss his 2015 case 
voluntarily was not strategic, but that his pro se status and lack of litigation experience 
caused him to make a “technical error.” Contending that the judgment is inequitable, he 
asserts that his inexperience should not prevent him from litigating the merits. 

       Despite his characterization, though, Rule 60(b)(1) was Fillmore’s only proper 
avenue of relief. “A litigant who moves to voluntarily dismiss an action that cannot be 
refiled due to the expiration of the statute of limitation has committed a mistake” within 
the meaning of Rule 60(b)(1). Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006). But to 
qualify for relief under this rule, Fillmore had to file his motion to reopen within one 
year of the dismissal of his case, see FED. R. CIV. P. 60(c)(1). He did not. And because his 
argument falls within the ambit of Rule 60(b)(1), Fillmore cannot argue alternatively 
that his ill‐advised decision to voluntarily dismiss his lawsuit was an “exceptional 
circumstance” justifying relief under Rule 60(b)(6). See Arrieta, 461 F.3d at 865. 

       To the extent that Fillmore also challenges the district court’s denial of his Rule 
59(e) motion, we lack jurisdiction to review that ruling. Before the district court denied 
the motion, Fillmore had filed a notice of appeal that properly designated the order 
denying the Rule 60(b) motion, see FED. R. APP. P. 3(c)(1)(B). But its discussion of a 
then‐hypothetical denial order of his motion to reconsider was not a proper designation 
of an actual “judgment, order, or part thereof being appealed.” Id.; see Marshall v. 
Commʹr Pa. Depʹt of Corr., 840 F.3d 92, 98–99 (3d Cir. 2016); B. Willis, C.P.A., Inc. v. BNSF 
Ry., 531 F.3d 1282, 1296 (10th Cir. 2008). Because Fillmore failed to file a new or 
amended notice of appeal as required under Federal Rule of Appellate Procedure 
No. 18‐2355                                                                            Page 4 
 
4(a)(4)(B)(ii) after receiving an adverse ruling, we lack jurisdiction to review the district 
court’s denial of his motion to reconsider. See Gonzalez v. Thaler, 565 U.S. 134, 147 (2012). 

                                                                                AFFIRMED